Opinion,
Mr. Chief Justice Gordon :
There is one thing very certain in this contention, and that is that the jury believed the testimony of the plaintiff rather than that of the defendant, and as the case was principally for the jury little more need be said about it. We may remark, however, that the exceptions to the court’s ruling on the pro*365posed evidence cannot be sustained, for if the defendant informed the plaintiff that his brother was to act during his absence, in his place, and for him, in the transaction then in hand, it is very clear that he could not limit that power, or agency, by any declarations which his brother made to him, or he to his brother, in the absence of the plaintiff. Of this proposed evidence the court admitted quite as much as the defendant had a right to expect.
Nor can we see why exception was taken to the judge’s charge. There can be no doubt that if Richard Jackson was to act for his brother, John S., during his absence, then the latter was bound by the acts of the former; and, if so, clearly, by the arrangement as consummated, the plaintiff became entitled to his thousand dollars. Moreover, the matter in controversy depended upon the question whether the defendant by himself or his agent assumed to pay the plaintiff the said sum, and as to this, he, Emmens, testifies that the defendant repeatedly promised to pay him as soon as the transaction was finally closed. So that the plaintiff was wanting in no legal principle for the support of his writ.
The judgment is affirmed.